Citation Nr: 0430858	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  99-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
chronic low back pain with degenerative changes prior to May 
30, 2001.

2.  Entitlement to an evaluation in excess of 60 percent for 
chronic low back pain with degenerative changes from May 30, 
2001 to September 23, 2002.

3.  Entitlement to an evaluation in excess of 80 percent for 
chronic low back pain with degenerative changes and sciatica 
of the lower extremities since September 23, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971, from July 1980 to November 1986, and from 
December 1992 to March 1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The Board remanded the case to 
the RO in July 2003 for additional development.  The case is 
once again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  Prior to May 30, 2001, the veteran's disability due to 
chronic low back pain with degenerative changes was 
manifested by serve limitation of motion of the lumbar spine, 
demonstrable deformity of a vertebral body at T12, and no 
neurological findings.  

3.  From May 30, 2001 to September 23, 2002, the veteran's 
disability due to chronic low back pain with degenerative 
changes was manifested by pronounced intervertebral disc 
syndrome and demonstrable deformity of a vertebral body at 
T12. 

4.  Since September 23, 2002, the veteran's disability due to 
chronic low back pain with degenerative changes was 
manifested by severe limitation of motion of the lumbar 
spine, demonstrable deformity of a vertebral body at T12, 
severe incomplete paralysis of the left sciatic nerve, and 
mild incomplete paralysis of the right sciatic nerve.  

5.  The veteran failed to report to a VA examination in 
February 2004, without good cause shown. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for chronic low back pain with degenerative changes prior to 
May 30, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5285, 5292, 5293 (2003).

2.  The criteria for an evaluation in excess of 60 percent 
for chronic low back pain with degenerative changes from May 
30, 2001 to September 23, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.         
§§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5285, 5292, 5293 (2003).

3.  The criteria for an evaluation in excess of 80 percent 
for chronic low back pain with degenerative changes and 
sciatica of the lower extremities since September 23, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5285, 5292, 5293 (2003), as amended 
by 67 Fed. Reg. 54345-54349 (August 22, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected disability due to resection of a first 
cervical rib for thoracic outlet syndrome.  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claim was filed and 
initially denied prior to VCAA notice being provided to him.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, the content of which fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

As noted previously, the new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The notice letters 
dated March 2003 and August 2003 essentially advised the 
veteran to identify and submit evidence in support of his 
claims.  Although the VCAA notice letter does not 
specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
Pursuant to the Board's July 2003 remand, the veteran was 
scheduled for a VA examination in February 2004.  However, 
the veteran failed to appear with no indication that he 
wished to reschedule.  Therefore, the record is complete and 
the case is ready for appellate review.

II.  Merits of the Claim

A.  Procedural History

The record shows that the veteran was hospitalized for one 
day in 1980 for pain in his lower and upper back following a 
helicopter accident while serving in the Army National Guard.  
As a result, a March 1998 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for chronic low back pain with degenerative 
arthritis, effective March 21, 1997.  This appeal ensued 
after the veteran disagreed with the noncompensable 
evaluation.  Therefore, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In an October 1999 rating decision, the RO granted an 
increased evaluation to 30 percent, effective March 21, 1997.  
In particular, the RO assigned a 20 percent evaluation for 
moderate limitation of motion under DC 5292 (limitation of 
motion of the lumbar spine) and added an additional 10 
percent evaluation for demonstrable deformity of a vertebral 
body under DC 5285 (residuals of a fractures vertebra).  The 
RO thus recharacterized the veteran's disability as chronic 
low back pain with degenerative changes and compression 
fracture at T12. 

In August 2001, the RO increased the veteran's disability 
evaluation to 50 percent, effective March 21, 1997.  In doing 
so, the RO assigned a 40 percent evaluation for severe 
limitation of motion of the lumbar spine under DC 5292, with 
the additional 10 percent evaluation for demonstrable 
deformity of a vertebral body under DC 5285.  

In a March 2004 rating decision, the RO assigned a 60 percent 
evaluation for the veteran's back disability, effective May 
30, 2001, based on a medical record on that date which showed 
that the veteran's back disability met the criteria for a 60 
percent evaluation under DC 5293 (pronounced intervertebral 
disc syndrome).  The RO then granted a combined 80 percent 
evaluation for the veteran's back disability, effective 
September 23, 2002, based on regulatory changes in evaluating 
disabilities of the spine.  In arriving at a combined 80 
percent evaluation under the revised criteria, the RO 
assigned a 50 percent evaluation for the veteran's back 
disability based on orthopedic manifestations.  It appears 
that the RO assigned a 40 percent evaluation for severe 
limitation of the lumbar spine and a 10 percent evaluation 
for demonstrable deformity of a vertebral body.  With respect 
to neurological manifestations, the RO assigned a 40 percent 
evaluation for sciatica of the left lower extremity and a 10 
percent evaluation for sciatica of the right lower extremity.  

As a result of this procedural history, three issues are 
before the Board: (1) entitlement to an evaluation in excess 
of 50 percent for chronic low back pain with degenerative 
changes prior to May 30, 2001; (2) entitlement to an 
evaluation in excess of 60 percent for chronic low back pain 
with degenerative changes from May 30, 2001 to September 23, 
2002; and (3) entitlement to an evaluation in excess of 80 
percent for chronic low back pain with degenerative changes 
and sciatica of the lower extremities since September 23, 
2002. 

B.  Factual Background

The veteran's back was examined by VA in January 1998.  At 
that time, it was noted that the veteran was a civilian but 
was on active duty with the National Guard as a helicopter 
pilot.  The veteran reported low back pain every morning when 
getting out of bed which slowly improved during the day.  The 
pain was aggravated by prolonged sitting and the vibration he 
experienced while performing his job as a helicopter pilot.  
Certain movements would also cause sudden sharp pain.  He 
explained that he was unable to perform physical training and 
had particular trouble with sit-ups, pushups and running two 
miles.  The veteran denied radiation to the buttocks, thighs 
or legs.  A physical examination of the back revealed that 
the veteran's gait and posture were normal.  The examiner 
noted that there was complete range of motion of the back, as 
he was able to bend down and touch his toes.  Heel and toe 
walking were done with the usual wobbling of the back without 
apparent symptoms.  The examiner observed the veteran bend 
over to remove his shoes and socks without apparent pain and 
move on and off the examining table with agility.  The 
veteran described "a little ache" when his back was 
manipulated indirectly by putting his hips through extreme 
ranges of motion, while twisting, flexing, and extending the 
back.  No spasms were present with these manipulations.  
Straight leg raising was negative.  Deep tendon reflexes were 
3+ bilaterally.  No sensory or motor loss were noted in 
either lower extremity.  He was able to squat while standing 
on one leg.  X-rays of the lumbar spine revealed mild 
degenerative arthropathy at the disc space L5-S1, with a 
small posterior osteophytosis of L5 at that level. 

The veteran underwent an MRI of the lumbosacral spine at 
Kaiser Permanente in July 1998, which revealed a probable old 
mild compression facture of T12; degenerative changes at L4-5 
and L5-S1, worse at the lower level; and slight 
levoscoliosis, possibly anatalic.  In August 1999, J.S., 
M.D., noted that the veteran's chief complaints involved pain 
in the lower back and left leg.  Dr. J.S. recorded the 
veteran's history of low back pain dating back to the 1980 
helicopter crash.  The veteran later developed sciatica in 
1998 after straining his back while trying to lift furniture 
at work.  At that time he began experiencing pain in his left 
buttock and left leg.  Dr. J.S. noted that the veteran was 
now severely limited due to pain and was unable to fly 
helicopters.  A physical examination showed diminished 
pinprick sensation on the lateral aspect of the left foot.  
His reflexes were all 3+.  Straight leg raising was positive 
on the left and negative on the right.  An MRI revealed 
Schmorl's nodes at L3-4 and L4-5 and a markedly compressed 
L5-S1 disc with a left to mid-line extrusion.  

The veteran was afforded an additional VA compensation 
examination in June 1999.  The veteran told the examiner that 
his back symptoms had worsened in May 1998 after lifting 
heavy furniture at work.  He reported that he recently had to 
limit his physical activities; for example, he explained that 
he now worked as a class room and simulator instructor rather 
than as a flight instructor.  A physical examination revealed 
a slight obliquity to the pelvis, with the right side 
appearing clinically 1.5 cm higher than the left.  However, a 
subsequent X-ray revealed that this was actually only an 8 mm 
difference.  Slight increased paraspinal tone was present in 
the lower back region.  The veteran walked with a normal gait 
and was able to squat and walk on his tiptoes and heels 
normally.  Range of motion testing showed extension limited 
to 10 degrees and side bending limited to 15 degrees on the 
right and 20 degrees on the left.  He was able to flex 
forward to where his fingertip were limited to 8 inches from 
the his toes, which the examiner indicated was a moderate 
loss of flexion.  The paraspinal tone was slightly increased, 
although no persistent spasms were present.  Straight leg 
raising was negative in both the sitting and supine position 
up to at least 80 degrees.  Manual muscle testing in the 
lower extremities was normal.  Sensory testing was also 
normal.  Deep tendon reflexes were 2+ at the ankles and 
knees; however, plantar reflexes were down.  X-rays revealed 
significant narrowing of the L-S disc space, minimal spur 
formation at the superior plate, no apparent narrowing at L4-
5 or any other disc space, slight wedging at T12, and some 
Heberden's nodes in the lumbar region.  There were no visible 
compression fractures in the mid or upper thoracic area.  The 
diagnosis were degenerative disc disease at L5-S1 and 
slightly at L4-5, and healed compression fracture at T12. 

In an April 2000 letter, D.C., M.D., from Kaiser Permanente, 
stated that the veteran was first seen at the Occupational 
Health Center in May 1999 for complaints of ongoing low back 
pain.  At that time, the veteran reported that the pain would 
come and go but had become so severe that he was unable to 
fly or ride in an aircraft without experiencing severe low 
back pain that radiated into his left leg and foot.  Pain was 
also aggravated by coughing and sneezing.  Dr. D.C. noted 
that, when last seen in April 2000, the veteran's symptoms 
had become worse.  The veteran's movements were slow and 
deliberate due to low back pain, although his gait was 
normal.  Range of motion of the low back was restricted on 
forward bending to approximately 40 percent for normal and on 
backward bending to approximately 10 percent of normal.  
Straight leg raise and favor testing were both mildly 
restricted on the left, with no apparent localized neurologic 
signs at the time of the evaluation.  Dr. D.C. indicated that 
the veteran had had three epidural blocks, none of which had 
relieved his pain.  Dr. D.C. provided the following 
diagnoses: intervertebral disk syndrome, degenerative disk 
disease and degenerative joint disease of the lumbar spine, 
and compression fracture of T12. 

In a July 2000 letter, Colonel J.L., the Chief Flight Surgeon 
for the Aviation Brigade of the 40th ID (MECH) of the 
California National Guard, stated that he was responsible for 
conducting the veteran's annual Army flight physicals and 
attending to other medical needs pertaining to his flight 
status.  The Colonel stated that the veteran's symptoms 
included low back pain, loss of range of motion, and weakness 
of the lower extremities, all of which had accelerated over 
the past few years and were expected to continue to worsen.  
The Colonel also noted that the veteran's current neurologic 
findings were consistent with dicogenic disease.  The Colonel 
stated that he concurred with the diagnoses of intervertebral 
disc syndrome, degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The Colonel explained 
that the veteran had reached a state in his disease where he 
was no longer retainable in the U.S. military and was 
unemployable. 

At a March 2001 VA examination, the veteran explained that 
the pain in his lower back was constant and required that he 
continually change positions every fifteen minutes from 
sitting, to standing to walking.  Severe back pain would also 
occur with certain sudden movements, lasting only a few 
minutes.  Objectively, the veteran had a straight posture and 
a normal gait.  Tenderness was present in the lower thoracic 
and lumbar region to fist percussion.  No spasm, swelling or 
discoloration were present.  Range of motion testing revealed 
flexion to approximately 10 to 15 degrees as well as lateral 
and backward movements to approximately 5 degrees in each 
direction with pain.  He was able to stand on his heels and 
toes without any discomfort.  Circulation and sensation of 
the lower extremities was normal.  Babinski's were plantar 
flexion.  The examiner concluded that, other than MRI 
evidence of a minimum degree of compression of the T-12 
spine, the other findings were of little significance.  The 
examiner stated he was unable to detect any clinical evidence 
of herniated nucleus pulposus or pinched nerves in the spine; 
therefore, the veteran's symptomatology was mainly due to 
arthritic changes present due to the aging process.  The 
examiner also commented that pain from repeated use could not 
significantly limit the veteran's functional ability, and 
that weakened movements, excess fatigability and 
incoordination would secondary to this pain resulting in 
typically 10 percent diminished excursion, strength, speed, 
coordination, and endurance. 

The veteran was seen by D.C., M.D., from 2000 to 2002 in 
connection with a workers' compensation claim.  In November 
2000, the veteran stated that his back remained painful from 
time to time and that he was currently experiencing a flare-
up.  He denied leg pain but reported severe spasms that would 
immobilize him.  A physical examination revealed moderate 
tenderness at the right lower lumbar area.  The diagnosis was 
low back pain with sciatica.  

When seen on May 30, 2001, the veteran reported that he could 
no longer tolerate flying due to medication and hepatitis.  
He added that he had very little pain with Vicodan.  
Objectively, the veteran's range of motion of the lumbosacral 
spine remained significantly restricted.  The veteran also 
had foot drop on the left, which Dr. D.C. stated was more 
pronounced than before.  The diagnosis continued to be low 
back pain with sciatica.  

Dr. D.C. noted in a July 2001 report that the veteran's 
symptoms had remained unchanged and that his foot drop seemed 
to come and go.  The veteran also stated that he was unable 
to stand for a couple of minutes at a time and could not walk 
more than 100 yard without having low back pain.  It was 
noted that the veteran's limitations included 
standing/walking for no more than 0.3 hours at a time for a 
total of four hours a day, lifting/carrying no more than 10 
pounds for two hours a day, and a total inability to squat or 
climb.  Subsequent reports showed no significant change in 
the veteran's back condition.

The veteran was notified by the Social Security 
Administration (SSA) that he was entitled to SSA benefits 
from December 2001.  In an August 2002 memorandum, a VA 
vocational rehabilitation counselor determined that the 
veteran was not a reasonable candidate for vocational 
rehabilitation services directed at gainful employment.  The 
counselor noted that the veteran was rated 50 percent for a 
chronic back condition and was battling hepatitis C which had 
a major impact on his general health and demands of daily 
living.  The counselor pointed out, for instance, that the 
veteran required fourteen hours of rest per day and had 
trouble sitting for prolonged periods.  

The veteran testified at a September 2002 hearing before the 
undersigned Veterans Law Judge.  The veteran stated that his 
back disability was manifested by constant pain, severe 
spasms, and neurological findings in both lower extremities, 
which caused problems with prolonged sitting and standing.  
He also described foot drop, which required that he pick up 
his leg at times so as not to trip and fall.  He said he 
would occasionally use a cane to ambulate.  The veteran also 
took exception with the findings listed in the March 2001 
examination report.  Parenthetically, the Board notes that 
the veteran failed to appear to a VA examination in February 
2004. 

In an April 2003 letter, Dr. D.C. stated that he had reviewed 
the veteran's medical records and the new criteria for rating 
intervertebral disk syndrome.  According to Dr. D.C., the 
medical evidence supports a 60 percent rating based on the 
previous guidelines established under DC 5293, for pronounced 
intervertebral disk syndrome with persistent symptoms 
compatible with sciatic neuropathy.  Dr. D.C. also stated 
that the veteran meets the criteria for a 60 percent rating 
under the revised criteria.  Although Dr. D.C. explained that 
he did not personally prescribed bed rest for incapacitating 
episodes, the veteran sometimes required essential bed rest 
because of back pain with associated neurologic 
manifestations, which had exceeded a total duration of six 
weeks during the past 12 months as required by applicable 
rating criteria. 

C.  Legal Criteria

The veteran's chronic low back pain with degenerative changes 
was initially evaluated under DC 5292.  Under this code 
provision, a 10 percent evaluation is provided for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292.  In addition, DC 5285 also 
provides a 10 percent evaluation for demonstrable deformity 
of a vertebral body.  38 C.F.R. § 4.71a, DC 5285. 

The veteran's back disability has also been evaluated under 
DC 5293 for intervertebral disc syndrome.  During the 
pendency of this appeal, the rating criteria for evaluating 
intervertebral disc syndrome were amended.  67 Fed. Reg. 
54,345, 54,349 (Aug. 22, 2002) (effective from September 23, 
2002).  The Board is generally required to review both the 
pre- and post-September 23, 2002, rating criteria to 
determine the proper evaluation for the veteran's disability 
due to intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A.         § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  

The prior version of DC 5293 provides a 40 percent evaluation 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief; and a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  An evaluation higher than 60 
percent is not provided for under DC 5293.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-
54349 (August 22, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
rating, moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2003).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board notes further that VA has recently made another 
amendment to the regulatory criteria for rating disabilities 
of the spine, which affect ratings for lumbosacral strain.  
The revised rating criteria became effective September 26, 
2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine, 
which reflect normal ranges of motion of the cervical spine 
and thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).  As will be discussed below, however, these regulatory 
changes have no significance to this appeal.

In addition to applicable schedular criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995);  see 
also, VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998) (stating 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293).  

D.  Analysis

1.  Prior to May 30, 2001. 

The veteran's chronic low back pain with degenerative changes 
is currently evaluated as 50 percent disabling for the entire 
period prior to May 30, 2001.  In assigning the 50 percent 
evaluation, the RO assigned a 40 percent evaluation for 
severe limitation of motion of the lumbar spine under DC 5292 
and a 10 percent evaluation for demonstrable deformity of a 
vertebral body under DC 5285.  See 38 C.F.R. § 4.25.

The Board finds that a higher evaluation under these 
diagnostic codes is not available since 40 percent is the 
maximum evaluation provided under DC 5292 for limitation of 
motion of the lumbar spine, while 10 percent is the maximum 
evaluation provided under DC 5285 for demonstrable deformity 
of a vertebral body.  Thus, the Board must determine whether 
a higher evaluation is warranted for the veteran's back 
disability under another diagnostic code pertaining to the 
back. 

As noted, the former criteria of DC 5293 provided a 60 
percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.  

In this case, however, no medical evidence dated prior to May 
30, 2001, shows that the veteran's back disability was 
characterized by pronounced intervertebral disc syndrome as 
defined by DC 5293.  In this regard, the veteran denied back 
spasms and radiating symptoms when examined by VA in January 
1998.  It was not until later in 1998 that the veteran 
developed sciatica following a work-related injury.  
Nevertheless, no significant neurological findings were shown 
at that time.  For instance, a June 1999 VA examination 
report noted that paraspinal tone was slightly increased but 
that no persistent spasms were present.  Deep tendon reflexes 
were also 2+ at the ankles and knees.  In April 2000, Dr. 
D.C. also found no apparent localized neurologic signs.  In 
November 2000, the veteran told Dr. D.C. that he became 
immobilized at times due to severe spasms, although no 
significant neurological findings were shown on examination.  
Moreover, a VA examiner in March 2001 also indicated that he 
was unable to detect any clinical evidence of herniated 
nucleus pulposus or pinched nerves in the spine, and that the 
veteran's symptomatology was mainly due to arthritic changes 
present due to the aging process.  The veteran also denied 
spasms at that time.  

The Board also finds that there is no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain to warrant an 
evaluation in excess of 50 percent.  There is no evidence 
prior to May 30, 2001, that the veteran's spine was ankylosed 
or that he required the use of a cane or a crutch to 
ambulate.  Thus, the provisions of 38 C.F.R. § 4.40, § 4.45 
and § 4.59 have been considered as mandated by DeLuca, 8 Vet. 
App. at 204-07; however, these provisions do not apply in the 
absence of the relevant objective findings. 

In short, there is simply no clinical evidence that the 
veteran's back disability was manifested by pronounced 
intervertebral disc syndrome for any part of the period prior 
to May 30, 2001.  Therefore, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's disability due to chronic low back pain with 
degenerative changes for the entire period prior to May 30, 
2001.

2.  May 30, 2001 to September 23, 2002

Thereafter, the RO assigned a 60 percent evaluation for the 
veteran's back disability from May 30, 2001 to September 23, 
2002.  The RO determined that Dr. D.C.'s medical record dated 
on May 30, 2001, showed that the veteran's back disability 
was manifested by pronounced intervertebral disc syndrome, 
thereby warranting a 60 percent evaluation under DC 5293.  In 
particular, Dr.. D.C. noted in that report the veteran's foot 
drop on the left had worsened.  Since this is the maximum 
disability evaluation provided under DC 5293, prior to 
September 23, 2002, a higher evaluation is not possible under 
this code provision.

The Board also finds that a higher evaluation is not 
warranted under any other potentially applicable diagnostic 
code.  There is no evidence that the veteran's residuals of a 
fracture of the vertebra at T12 involves cord involvement or 
requires the use of long leg braces (the criteria for a 100 
percent evaluation under DC 5285); or that the veteran's back 
disability is manifested by complete bony fixation 
(ankylosis) of the spine at an unfavorable angle (the 
criteria for a 100 percent evaluation under DC 5286).  Hence, 
there is no basis for an evaluation in excess of 60 percent 
for the veteran's low back disability for this period of his 
appeal.  

Regulations concerning functional loss are not applicable to 
increase the assigned evaluation where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997) (holding that remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because additional 
functional loss is already being compensated, and because the 
veteran is receiving the maximum schedular evaluation, an 
increased disability evaluation based on functional loss is 
not available.

The Board points out that the RO failed to mention the 
additional 10 percent evaluation for his deformity of a 
vertebral body under DC 5285 during this period.  However, 
the Board notes that the additional 10 percent evaluation has 
no effect on the 60 percent evaluation under the combined 
ratings table.  See 38 C.F.R. § 4.25.  In other words, a 60 
percent evaluation combined with a 10 percent evaluation 
warrants a combined 60 percent evaluation. 

3.  Since September 23, 2002.

Effective September 23, 2002, the RO assigned a combined 80 
percent evaluation for the veteran's back disability based on 
the regulatory changes for evaluating disabilities of the 
spine.  In particular, the RO assigned a 50 percent 
evaluation for the veteran's back disability based on 
orthopedic manifestations.  In doing so, the RO assigned a 40 
percent evaluation for severe limitation of the lumbar spine 
(DC 5292) and a 10 percent evaluation for demonstrable 
deformity of a vertebral body (DC 5285).  With respect to 
neurological manifestations, the RO assigned a 40 percent 
evaluation for sciatica of the left lower extremity and a 10 
percent evaluation for sciatica of the right lower extremity.  
38 C.F.R. § 4.25.

With respect to the veteran's orthopedic manifestations, the 
Board notes that the veteran is receiving the maximum 
evaluation for limitation of motion of the lumbar spine under 
the former criteria (DC 5292).  There is also no medical 
evidence of ankylosis of the spine or that the residual 
fracture of the vertebra at T12 is manifested by cord 
involvement or requires the use of long leg brace (DC 5285).  
The Board notes, moreover, that the revised criteria for 
evaluating diseases and injuries of the spine also require a 
showing of ankylosis for an evaluation in excess of 40 
percent.  Thus, since September 23, 2002, there is no basis 
for an evaluation higher than 50 percent for the veteran's 
orthopedic manifestations due to his service-connected back 
disability. 

With respect to the veteran's neurologic manifestations, the 
RO found that the veteran's back disability is manifested by 
moderately severe incomplete paralysis of the left sciatic 
nerve (40 percent) and mild incomplete paralysis of the right 
sciatic nerve (10 percent).  

The Board points out that there is simply no medical evidence 
since September 23, 2002, with which to evaluate the 
veteran's neurologic manifestations.  Indeed the only medical 
evidence dated since September 23, 2002, is Dr. D.C.'s letter 
of April 2003, in which he stated that the veteran met the 
criteria for a 60 percent evaluation under both the former 
and the revised criteria of DC 5293.  However, Dr. D.C. never 
discussed the veteran's specific neurological manifestations 
attributable to his back disability.  

The Board notes that the adjudication of the veteran's claim 
for the period since September 23, 2002, has been made 
significantly more difficult by the veteran's failure to 
report for his scheduled examination in February 2004.  This 
examination was scheduled to evaluated the veteran's low back 
disability, including any neurological manifestations.  
According to 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When a claimant fails to report 
for an examination scheduled in conjunction a claim for 
increase, the clam shall be denied.  38 C.F.R. § 3.655 
(2004).  Since this appeal ensued after the veteran disagreed 
with the initial rating assigned following a grant of service 
connection, it is an appeal of an original claim and must 
therefore be evaluated based on the evidence of record.  

The Board finds, however, the preponderance of the available 
medical evidence is against a higher evaluation for the 
veteran's neurological manifestations since September 23, 
2003.  As noted, the only available medical evidence relevant 
to this period is Dr. D.C.'s April 2003 letter, wherein he 
stated that the veteran met the criteria for a 60 percent 
evaluation under both the former and the revised criteria of 
DC 5293.  However, Dr. D.C. failed to discuss the veteran's 
specific neurological manifestations related to his low back 
disability.  As no medical evidence shows increased symptoms 
with respect to the veteran's neurological manifestations, 
the Board finds that the preponderance of the evidence is 
against a higher evaluation for the veteran's chronic low 
back pain with degenerative changes since September 23, 2002.

The Board again emphasizes that the veteran failed to appear 
to his scheduled examination in February 2004, without 
offering any explanation for his failure to cooperate.  In an 
August 2003 letter, the RO notified the veteran that failure 
to appear to his examination could result in the denial of 
his appeal, citing to 38 C.F.R. § 3.655.  Moreover, the Court 
has held that the duty to assist is not a one-way street.  If 
a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Under theses circumstances, the Board has no 
alternative but to deny the veteran's claim based on the 
available evidence.  38 C.F.R. § 3.655. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
(1) an evaluation in excess of 50 percent for chronic low 
back pain with degenerative changes prior to May 30, 2001; 
(2) an evaluation in excess of 60 percent for chronic low 
back pain with degenerative changes from May 30, 2001 to 
September 23, 2002; and (3) an evaluation in excess of 80 
percent for chronic low back pain with degenerative changes 
and sciatica of the lower extremities since September 23, 
2002.

E.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
disability due to chronic low back pain with degenerative 
arthritis has caused marked interference with employment, 
beyond that contemplated in the assigned disability 
evaluations.  Although the veteran's back disability clearly 
impact his ability to work, such impairment has already been 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 50 percent for chronic low back 
pain with degenerative changes prior to May 30, 2001, is 
denied.

An evaluation in excess of 60 percent for chronic low back 
pain with degenerative changes from May 30, 2001 to September 
23, 2002, is denied.

An evaluation in excess of 80 percent for chronic low back 
pain with degenerative changes and sciatica of the lower 
extremities since September 23, 2002, is denied. 




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



